Leave to appeal is considered and, it appearing to this Court that the cases of Kostamo v Marquette Iron Mining Co (Docket No. 56000), Hannula v The Cleveland-Cliffs Iron Co (Docket No. 56915), Jarman v Atlas Supply Co (Docket No. 57479), Bullard v Copco Steel & Engineering (Docket No. 56729), and Fiszer v White Pine Copper Co (Docket No. 56934), are presently pending on appeal before this Court and that the decision in those cases may be decisive of the issue raised in the *958present application for leave to appeal, it is ordered that the present application be held in abeyance pending decision in those cases.
Levine & Benjamin, P. C, for plaintiff-appellant. Lacey & Jones for defendant-appellee.
Levin, J., not participating.